[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Fuell, Slip Opinion No. 2022-Ohio-1607.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2022-OHIO-1607
              THE STATE OF OHIO, APPELLEE, v. FUELL, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
        may be cited as State v. Fuell, Slip Opinion No. 2022-Ohio-1607.]
Appeal dismissed as having been improvidently accepted.
      (No. 2021-0794―Submitted April 26, 2022―Decided May 17, 2022.)
              APPEAL from the Court of Appeals for Clermont County,
                         No. CA2020-02-008, 2021-Ohio-1627.
                                    _________________
        {¶ 1} This cause is dismissed as having been improvidently accepted.
        O’CONNOR, C.J., and KENNEDY, FISCHER, DONNELLY, STEWART, and
BRUNNER, JJ., concur.
        DEWINE, J., dissents and would affirm the judgment of the court of appeals.
                                    _________________
        Mark J. Tekulve, Clermont County Prosecuting Attorney, and Nick Horton,
Assistant Prosecuting Attorney, for appellee.
                           SUPREME COURT OF OHIO




       Timothy Young, Ohio Public Defender, and Timothy B. Hackett and
Lauren Hammersmith, Assistant Public Defenders, for appellant, Austin M. Fuell.
       Michael C. O’Malley, Cuyahoga County Prosecuting Attorney, and
Katherine Mullin and Anthony T. Miranda, Assistant Prosecuting Attorneys, urging
affirmance for amicus curiae Ohio Prosecuting Attorneys Association.
       Juvenile Law Center and Marsha L. Levick; Children’s Law Center and
Leah R. Winsberg; Yeura Venters, Franklin County Public Defender, and Timothy
E. Pierce, Assistant Public Defender; Raymond T. Faller, Hamilton County Public
Defender, and Jessica Moss and Joshua Thompson, Assistant Public Defenders;
Cullen Sweeney, Cuyahoga County Public Defender, and Erika B. Cunliffe,
Assistant Public Defender; and Theresa Haire, Montgomery County Public
Defender, and Kay Locke, Assistant Public Defender, urging reversal for amici
curiae Juvenile Law Center, Children’s Law Center, Franklin County Public
Defender, Hamilton County Public Defender, Cuyahoga County Public Defender,
and Montgomery County Public Defender.
       Kristina Kersey and Amanda J. Powell, urging reversal for amicus curiae
National Juvenile Defender Center.
                             _________________




                                       2